Citation Nr: 1027079	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  04-35 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to November 
24, 2008, and 70 percent beginning November 24, 2008, for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from November 1966 to 
October 1968.

This case returns to the Board of Veterans' Appeals (Board) by an 
order of the United States Court of Appeals for Veterans Claims 
(Court) dated in May 2007, that vacated and remanded a September 
2006 Board decision which granted entitlement to a 50 percent 
disability rating, but no higher, for PTSD.  In November 2007, 
the Board remanded the appeal to the RO for additional 
development.

Initially, in a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, the RO granted entitlement to service connection for 
PTSD, and assigned a 30 percent initial rating.  In a September 
2006 decision, the Board increased the Veteran's disability 
rating to 50 percent.  

In January 2009, the RO increased the evaluation for PTSD to 70 
percent, effective the November 24, 2008.  Since the increase 
during the appeal did not constitute a full grant of the benefit 
sought, the Veteran's claim for an increased evaluation for PTSD 
remains on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this appeal.

The November 2007 Board remand directed the AMC/RO to request any 
outstanding treatment records related to his PTSD since July 
2005.  The RO included this request in a December 2007 letter.  
Although the Veteran did not respond to the request, in his 
November 2008 VA examination, the Veteran reported that he 
underwent group psychotherapy and several sessions of individual 
therapy for PTSD at a VA medical center.  These records are not 
included in the claims file.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Thus, while the Board regrets the additional delay in this case, 
for the reasons discussed above, the case must be returned to the 
AMC/RO to obtain the VA records indicated by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all outstanding 
VA treatment records concerning the Veteran's 
treatment for PTSD after July 2005.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded the opportunity 
to respond. Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


